EXHIBIT 10.5


Directors' Compensation


All non-employee directors of The Old Point National Bank of Phoebus (the Bank)
and Old Point Trust & Financial Services, N.A. (the Trust Company) receive $600
and $350, respectively, for each board meeting they attend. The non-employee
directors on the Peninsula Regional Board and Southside Regional Board receive
$150 for each Regional Board meeting they attend. The non-employee directors of
the Bank and Trust Company receive $200 for each committee meeting they attend
except for the Bank's Investment Committeemeetings, for which members receive
$150 for attendance, and the Bank's Directors Loan Committee, Compensation and
Benefits Committee, Nominating and Corporate Governance Committee and Audit
Committee meetings, for which members receive $300 for attendance.


In addition, non-employee directors of the Bank and Trust Company receive an
annual retainer fee of $12,000 and $4,000, respectively.  The non-employee
directors on the Peninsula Regional Board and Southside Regional Board each
receive an annual retainer of $1,000. In addition, the Chairman of the Audit
Committee receives an additional $2,000 annual retainer, the Chairman of the
Trust Company Board receives an additional $2,000 annual retainer, the Lead
Director of the Bank Board receives an additional $5,000 annual retainer,  the
Chairman of the Directors Loan Committee receives an additional $2,000
annual retainer and the Chairman of the Compensation and Benefits Committee
receives an additional $3,000 retainer.


All directors of Old Point Financial Corporation (the Company) have been elected
as directors of the Bank, but there is no assurance that this practice will
continue. However, not all Company directors serve as directors of the Trust
Company. There are no additional fees paid for being a Company director.
 
The Company reimburses travel, lodging and meal expense for all directors living
outside of Virginia to attend board and committee meetings. The Company also
pays for all directors and their spouses to attend regular director seminars.


Non-employee directors are eligible to receive equity compensation awards under
the Company’s 2016 Incentive Stock Plan.

